Title: From George Washington to Joseph Vose, 21 January 1783
From: Washington, George
To: Vose, Joseph


                        
                            Sir
                            Head Quarters Newburgh Janry 21st 1783
                        
                        A representation having been made to me, by the Civil Authority of this State, that sometime in the month of
                            July last a Warrant was issued for apprehending Leiut. Nathll Stone of your Regt for the murder of Capt. Luke Hitchcock of
                            the said Regt and that the Officer charged with the execution thereof hath, never been able to apprehend the sd Lieut.
                            Stone: whereupon I find myself under the necessity of pointing you to the 1st Art. of the 10th Sect. of the Articles of
                            War, for the government of your conduct on the premises, in case any future application should be made to you by the
                            Authority of the State. I am Sir Your most Obed. Servt
                    